DISMISS; and Opinion Filed August 13, 2013.




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00470-CV

                            CORNELL RIVERS, SR., Appellant
                                        V.
                            BANK OF AMERICA, N.A., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-01611-A

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice O’Neill
       Before the Court is appellant’s August 2, 2013 motion to voluntarily withdraw his appeal.

Appellant has informed the Court that he no longer wishes to pursue the appeal. Accordingly,

we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE



130470F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CORNELL RIVERS, SR., Appellant                     On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas.
No. 05-13-00470-CV         V.                      Trial Court Cause No. CC-13-01611-A.
                                                   Opinion delivered by Justice O’Neill.
BANK OF AMERICA, N.A., Appellee                    Justices Francis and Fillmore, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BANK OF AMERICA, N.A. recover its costs of this
appeal from appellant CORNELL RIVERS, SR..


Judgment entered this 13th day of August, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE




                                             –2–